Mr. President, allow me, first, to offer to you my sincere congratulations on your election to the presidency of the forty-first session of the General Assembly. I can assure you of the full co-operation of the Danish delegation in the performance of the duties of your high office.
Denmark's strong and persistent support, in deed as well as in words, of the United Nations is well known. Over the years Denmark has been a major contributor to United Nations efforts in the economic, social and technical fields as well as to United Nations peace-keeping forces. Our contributions have steadily increased
also in relative terms. This increase reflects our strong belief that in a rapidly changing world of growing interdependence, multilateral co-operation remains indispensable.
The focus of attention of the General Assembly is on what is widely seen as an acute financial crisis of the United Nations. We commend the Secretary-General for having taken the measures approved by the General Assembly in April. They have served to alleviate the situation in the short run. It will be a main task of this session of the General Assembly to address the question of appropriate medium and long-term measures. The viability of the Organization itself is at stake.
It is essential that all Member States fulfill their part of the responsibility for financing the United Nations. Unilateral action by Member States in contravention of the Charter undermines the authority and work of the Organization.
We welcome the report of the Group of High-Level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations. It contains a number of valuable recommendations which, it is to be hoped, will initiate a process of reform.
As I see it, we must pursue two objectives simultaneously first, we must make a determined effort towards administrative and financial reform; second, and probably more important, we must seek a more realistic common understanding of what can be expected from the United Nations.
As in previous years a number of important international issues are before the General Assembly. Turning first to developments in the East-West relationship, I am encouraged to note that there has been some improvement. The United States and the Soviet Union are preparing for a new summit meeting.
Denmark hopes that the negotiations will provide a better climate and renewed confidence and dialog between East and West.
We should not assume that dialog can remove all differences between East and West. It cannot. But the dialog must address itself to the real problems and aim at concrete solutions. The extent to which we achieve such solutions will be the proper measure of the attainment of genuine detente.
Thus, detente must not be limited to efforts towards relaxation of political and military tens ions. It must be comprehensive and comprise also a dialog on humanitarian issues of direct relevance to individuals in East and West alike as well as on economic co-operation, trade and environmental problems.
It is of overriding importance that all countries in East and West should participate in this dialog. In difficult times for the East-West relationship, contacts between the smaller and medium-sized European countries of East and West have helped the dialog along. After the summit meeting in Geneva in
November 1985, contacts contacts between the two great Powers have taken a new
dimension. But all countries in Europe, allied or neutral or non-aligned, have something to contribute to the dialog between East and West.
The process initiated by the Final Act of the Helsinki Conference on Security and Co-operation in Europe forms a focal point for dialog and confidence-building among the participating Conference on Security and Co-operation in Europe (CSC2) States in Europe and North America.
The recent successful conclusion of the Stockholm Conference with the adoption of new confidence and security-building measures has laid the foundation for improving confidence in the military field. Confidence-building is, however, a subject that cannot be limited to the military area. Compliance with the commitments which the participating States have undertaken in the Helsinki Final Act and the Madrid Concluding Document, not least within the human dimension, is equally important for creating confidence between East and West.
The CSCE follow-up meeting due to open in Vienna this autumn will be a most important forum for efforts to intensify dialog and improve confidence between East and West.
At the Vienna Meeting, there will be a particular need for progress towards the solution of humanitarian questions. Countries which are still lagging behind should be persuaded to improve their standards in, above all, family reunification.
No State should deny a citizen the right to go abroad to be reunited with his relatives there. As a Polish philosopher has said:
"I can respect a no-entry sign, but I am disgusted when I see a no-exit sign."
In the field of arms control and disarmament no effort must be spared to halt the current arms race. Only through concrete verifiable arms control agreements can a new and improved security be created at a lower level of armaments
The current arms control negotiations in Geneva between the United states and the Soviet Union must lead to effective agreements aimed at preventing an arms race in space and terminating it cm earth, at limiting and reducing nuclear arms, and at strengthening strategic stability.
The Danish Government attaches the utmost importance to the ongoing deliberations at the Conference on Disarmament, in particular, I wish to urge the Conference on Disarmament to speed up its endeavors to reach agreement on initiating negotiations for an early conclusion of a comprehensive test-ban treaty.
Similarly, we believe that there is every reason for the Conference to step up its efforts to achieve early agreement cm a global and comprehensive ban on chemical weapons.
The upsurge of terrorism represents an alarming aspect of the international situation posing a mortal threat to the very fabric of our societies as well as to orderly and friendly relations between nations. The world-wide nature of the problem requires concerted international action to stamp out this evil. The proper forum for dealing with international terrorism is the United Nations, and we were therefore gratified by the adoption last year of resolutions both by the General Assembly and the Security Council on these problems. The entire international community agreed to condemn as criminal all acts, methods and practices of terrorism, wherever and by whomever committed. We urge all Member States to intensify international co-operation to apprehend, prosecute and punish the perpetrators of such acts. There must be no safe haven for terrorists.
Among the positive elements in the work of the United Nations, and a source of great inspiration and satisfaction, is the fact that over the years the Organization has been able to agree on an impressive body of internationally recognized human rights standards. These standards command the universal acceptance of the world community „ Unfortunately, we are witnessing daily violations of these standards.
Various mechanisms have been set in motion to supervise the implementation of these standards and in our opinion it is vital for the credibility of the relevant human rights instruments that these median isms be used. It is the responsibility of Governments to respect and ensure the enjoyment of human rights for their citizens, and Governments which shrink from fulfilling this obligation should constantly be reminded of their duty through the appropriate organs of our Organization, including from this General Assembly rostrum.
May I now turn to another serious subject which must be of concern to all of us - the world refugee situation. It is a gloomy picture we are faced with, and our public rightly expects this universal Organization, the United Nations, to live up to its responsibility as laid down in the Charter. In the United Nations Charter we have pledged ourselves to promote and encourage respect for human rights and fundamental freedoms and to let the world Organization be a center for harmonizing the actions of nations in the attainment of these common goals. It follows from this solemn undertaking that when human rights violations force people to leave their country of origin and become refugees all other countries must take steps to alleviate the sufferings of those people and thereby secure respect for their human rights.
My Government wishes, during this session of the General Assembly, to share with all representatives some concrete ideas that we have developed with a view to establishing a mechanism whereby the international community, basing itself on the principles of burden-sharing and solidarity, could take a major step forward in solving the world refugee problem. The key elements in that mechanism are: voluntary repatriation, regional integration, increased United Nations presence in different regions of the world, and allocation of quotas based on a United Nations scheme. We shall present our more detailed views when the relevant agenda item is discussed in the Third Committee.
Racism and racial discrimination are flagrant violations of human rights. One Government in the world not only condones racial discrimination on its territory but has made racism the very essence of its social order. To maintain its abhorrent apartheid system the Government of South Africa pursues atrocious repression at home, brutal aggression and destabilization against neighboring States, and an illegal occupation of Namibia which openly defies decisions of the United Nations Security Council and General Assembly.
It is in cunt) en t upon this Organization to reflect and act upon the deep concern and indignation of the entire international community at the persistence of such serious violations of fundamental human rights as are being committed by the apartheid regime. But apartheid and what goes with it are more than a violation of human rights. The provocation which that system presents to the neighboring countries, to other African nations and to the whole world is a threat to international peace and security - a threat that will persist until apartheid has been totally eliminated and replaced by a system based on democracy and equality for all South Africans.
It is a basic feature of Danish policy that we believe in and strive for peaceful solutions to international conflicts. We believe that mandatory sanctions in accordance with Chapter VII of the United Nations Charter should be imposed on South Africa. They are the most effective instrument available to the international community to promote peaceful change. As a member of the Security Council, Denmark has worked actively for the adoption of such measures and will continue to do so.
In the absence of agreement in the Security Council on sanctions under Chapter VII, Denmark has decided to take measures, together with our Nordic and European Community partners and on our own, on a voluntary unilateral basis. In fact Denmark has gone further in this regard than any other Western country. Nearly all Danish contacts with South Africa, including trade, will come to a halt before the end of this year. Our diplomacy is engaged in a systematic effort to encourage other countries to increase their contribution to reinforced and more effective international pressure against apartheid.
Outside pressure is not only intended to be a signal to the South African Government", it serves as a sign of solidarity with the South African population and as encouragement and an indication that an alternative can be found to violence and destruction.
Let President Botha's new rigid position on what he calls "outside interference" and his increasingly oppressive policies be a warning to the international community. Delay in making the message clear to those in South Africa who hold the key may soon place the situation beyond reach. We must act now.
As for Namibia, the Danish Government remains convinced that Security Council resolution 435 (1978) is the only internationally acceptable solution to the Namibian question. Delaying tactics on South Africa's part cannot be tolerated. Namibia's independence is long overdue and should be pursued by all peaceful means, including sanctions in accordance with Chapter VII of the United Nations Charter.

The countries in southern Africa have for many years been important partners in Denmark's development co-operation program. The priority given to that region is a natural correlate to the restrictive measures which we have adopted against South Africa. Together with the other Nordic countries, we will work actively at . the United Nations to obtain agreement on a contingency plan for economic assistance to South Africa's neighbors in the event of South African reprisals against those countries.
In fact, approximately one third of our bilateral development assistance is provided to the countries of the Southern African Development Co-ordination Conference (SADCC). At the SADCC meeting in Harare in January, Denmark pledged a 100 per cent increase to 400 million Danish kroner in its assistance to regional SADCC co-operation. Together with the other Nordic countries and the SADCC member States, a Joint Declaration on Expanded Economic Co-operation was signed on the same occasion.
The Joint Declaration between the SADCC and Nordic countries reflects the mutual determination of the two regions to intensify co-operation and constitutes the framework for new avenues of collaboration extending beyond the traditional donor-recipient relationship.
The economic difficulties facing the African continent remain staggering, and profound changes in domestic policies are required to turn the situation around. Against this background, the special session of the General Assembly on Africa took place at a crucial point in time. The courageous approach of the African countries reflected their readiness to seek new avenues and make a firm commitment to policy reform. Denmark regards the adoption of the program of action by consensus as a very positive outcome of the Conference, both for the United Nations as an organization and for the Member States. But now let us not lose momentum. The real achievement is not the adoption of the program but its implementation. Donors and recipients must both shoulder their responsibility.
In the Middle East three major conflicts remain of serious concern to the world community, and not least to the countries of Europe, which have close and vital links with the area. Guided by the general principles set out by the countries of the European Community in their Venice Declaration, we have in the past year continued to support initiatives aimed at bringing the parties to the Arab-Israeli dispute together in talks for peace.
We were encouraged by the efforts made by King Hussein of Jordan to open the path to a constructive engagement of authentic Palestinian representatives in the peace process, and we were correspondingly discouraged when the King concluded that he had not been able to secure the necessary commitment from the Palestine Liberation Organization.
If the peace process is to move forward, it will be necessary for those who are most directly involved and who have the welfare of the Palestinian people at heart to put their political differences aside and unite in support of a realistic and constructive engagement aimed at a negotiated peace. In this context I should like to pay a tribute to those courageous leaders in the Middle East who are showing the way by realistic and constructive initiatives to widen the dialog.
In Lebanon sectarian strife continues to exact a terrible price in human life and suffering. We can only appeal once again for moderation and reason and a will to compromise, without which it appears the very existence of Lebanon is threatened. When the Lebanese themselves choose to build on their common humanity and engage in true national reconciliation they shall find our ready support for the full restoration of Lebanese unity, sovereignty and territorial integrity.
The continuation of the conflict between Iran and Iraq, which is now in its seventh year, presents us with a picture of untold human carnage and suffering. Both parties, as well as the world community and the standards of civilization, stand only to lose by further continuation of this appalling war. From this rostrum I appeal to both parties to respect Security Council resolution 582 (1986) and use the United Nations and the good offices of the Secretary-General to work out a compromise on this conflict, which need never have escalated into war and which by its nature is negotiable.
In Afghanistan another war is taking place. There Soviet forces continue with undiminished determination their brutal attempts to suppress popular resistance within the country, with horrifying consequences for the civilian population.
The Soviet occupation of Afghanistan must be brought to an end. Might does not make right, no matter how strong the Power. The Danish Government hopes that the talks held under the auspices of the United Nations, which have made important progress, will lead to an early agreement acceptable to all parties concerned and provide for the immediate withdrawal of all foreign troops.
The situation in Kampuchea also remains an issue of grave concern to the international community. It is Denmark's long-standing position that a solution to the Kampuchean problem must be found on the basis of the resolutions adopted by the United Nations. In this spirit Denmark supports the endeavors of the Association of South-East Asian Nations (ASEAN) with regard to Kampuchea. We see merit in the
eight-point proposal of the coalition Government, which in our view represents a positive contribution to the search for a just and durable negotiated settlement of the conflict.
As to the complex problems of Central America, the Danish Government fully understands and supports the aspirations of the peoples of Central America to a life in peace and dignity, a life in countries committed to democratic systems of government, free elections, freedom of the press and respect for human rights and a life in communities that strive for a more just and equitable distribution of much too scarce resources.
In our view the discrepancy that exists in most Central American countries between those aspirations and the hard realities is at the root of the present conflicts. Only the countries of Central America themselves can, within their respective borders, eliminate the fundamental causes of the current strife.
What the outside world can and must do is to offer its co-operation, economic and political, to the countries of the region and encourage and support initiatives designed to fulfill those aspirations.
The Danish Government continues to believe that there is no realistic and acceptable alternative to the Contadora peace process. At the core of that process lies the belief that the Central American countries themselves are responsible for solving their differences and that a lasting solution must be achieved^ by peaceful means without any kind of military pressure or other forms of coercion.
The global economic situation has improved in important respects over the last few years. In general, growth has resumed, inflation been brought down and interest rates reduced. Exchange-rate patterns have been brought more in line with fundamental economic conditions. However, difficult problems and uncertainties remain and pose a threat to global economic development and stability. Let me mention some of the problems that can be addressed only through international co-operation for the benefit of industrialized and developing countries alike.
Since ancient times international trade has been the most powerful transmitter of growth, development and civilization that we can conceive of. But international trade is crucially dependent on the maintenance and further strengthening of the free-trade system. I should therefore like to congratulate our colleagues in Punta del Este on their success in launching a new round of trade negotiations within the General Agreement on Tariffs and Trade (GATT). The result is immensely important for international economic co-operation, but also for the political climate as a whole.
Most developing countries continue to face serious debt problems, which in many cases are aggravated by persistently low prices for their exports of commodities. True, though varying in size and composition between different countries, the debt burden remains a serious obstacle to growth and development. Measures to relieve this burden are therefore indispensable. But at the same time it must be ensured that debt relief measures are adapted to the circumstances of individual debtor countries and utilized in a context of economic policy reform and structural adjustment. In this spirit Denmark has responded positively to a large number of requests for the cancellation of official development assistance (ODA) debt from least-developed countries.Denmark's commitment to the developing world is reflected in our official development assistance. This year sees an extraordinary rise in Danish development assistance, which has long surpassed the international 0.7 per cent target. Denmark will increase its aid volume further in each of the coming years, reaching the 1 per cent target in 1992.
The multilateral development system is an important element of United Nations activities. The call for improved efficiency in the work of the United Nations applies also to activities financed by voluntary contributions. Important progress has already been achieved, not least within the United Nations Development program. Denmark expects all development organs and organizations to intensify their efforts to ensure the necessary flexibility, efficiency, co-operation and co-ordination in their work.
If such efforts are to succeed, the international donor community must respond by maintaining and increasing voluntary contributions. Denmark is prepared to fulfill its responsibility in this regard. We expect all donor countries to live up to their responsibility and to make voluntary contributions to the multilateral development system commensurate with their ability to contribute. We have watched with growing concern the tendency in industrialized countries to solve problems in domestic economies at the expense of development aid.
The world of today is a world with bitter conflicts rooted in opposing ideologies, competing interests and rivaling claims to influence and power. Naturally, all Member countries seek to use the United Nations for the advancement of their aims, to strengthen their ideology, their interests and their claims. So the activity of the Organization is characterized by struggle and confrontation, because it faithfully reflects the world we live in, and because the substance of its work is considered by its Members to be of fundamental importance.
But even bitter debates come to an end, and mostly the end reflects recognition of the overriding need for co-operation to solve our common problems to which there can only be common solutions.
The present crisis of the United Nations can be overcome if %-is strengthen the tendencies of co-operation and restrain the tendencies of confrontation. The crisis is also an opportunity.
We must do our utmost to preserve and fully utilize the potential for action inherent in this much needed Organization. We must see to it that it not only survives, but constantly develops as a universal forum for heir iconizing the actions of nations in the attainment of common ends and purposes. Such, in brief, is the challenge to the wisdom and imagination of this session of the General Assembly.
